--------------------------------------------------------------------------------

EXHIBIT 10.1


RETIREMENT AGREEMENT AND GENERAL RELEASE


THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
as of August 2, 2018 by and between Mark R. Von Schwarz (hereinafter
“Executive”), on the one hand, and L3 Technologies, Inc. (“L3”), on the other
hand (Executive and L3 are sometimes collectively referred to as the “Parties”).


W I T N E S S E T H :


WHEREAS, Executive and L3 have come to an agreement regarding Executive’s
retirement from L3, subject to approval of such agreement by the Compensation
Committee of L3’s Board of Directors (the “Compensation Committee”);


WHEREAS, the Parties understand and agree that neither the making of this 
Agreement, nor anything contained herein, shall, in any way, be construed or
considered to be an admission by L3 or Executive of wrongdoing or noncompliance
with any federal, state, or local statute, public policy, tort law, contract
law, common law or of any other civil wrongdoing whatsoever.


NOW, THEREFORE, IT IS AGREED BY THE PARTIES THAT:




1.
Subject to Paragraph 6, below, Executive’s employment with L3 shall continue
through, and terminate as of April 2, 2019 (the “Retirement Date”), as follows:





a.
Effective as of August 2, 2018 (the “Resignation Date”), Executive hereby
resigns as Senior Vice President and President of Aerospace Systems Segment and
from all other officer and director positions with L3 and its affiliates, but
shall remain employed by L3 in a non-executive capacity continuing until the
Retirement Date.





b.
Between the Resignation Date and December 31, 2018 (the “Transition Period”),
Executive shall perform such duties as may be requested by L3’s Chief Executive
Officer and President (the “CEO”) to facilitate the orderly transition of
Executive’s services.  Executive shall vacate his current office as of the
Resignation Date, and shall perform his duties during the Transition Period from
his home, unless the CEO requests that Executive work elsewhere.




--------------------------------------------------------------------------------


c.
During the period commencing upon the end of the Transition Period and ending on
the Retirement Date (such period, the “Special Projects Period”), Executive
shall provide such services related to special projects as the CEO may request
from time to time.  Executive shall not be provided with office space from L3
and shall not have access to L3’s computer network or email during the Special
Projects Period and Executive shall continue to perform any required services
during such period from his home, in each case except as directed by the CEO.





d.
During the Transition Period and the Special Projects Period, Executive shall
not, with respect to third parties, act on behalf of or otherwise represent L3
except as specifically directed by the CEO, and Executive shall not, other than
with the prior written approval of the CEO,  hire any employees or consultants
on behalf of L3 or spend or commit to spend any amounts on behalf of L3.





e.
Upon the conclusion of the Special Projects Period, Executive shall retire from
employment with L3 and from all other positions with L3 and its affiliates,
effective as of the Retirement Date.





2.
Executive shall use, not later than December 31, 2018, all vacation that has
accrued by that date, and shall not accrue any vacation thereafter.



Page 2 of 21

--------------------------------------------------------------------------------


3.
On the Retirement Date (or on such earlier date as may be required pursuant to
the terms of the applicable employee benefit plan), Executive’s participation in
L3 benefit plans (including, without limitation, L3’s regular and supplemental
pension plans, regular and supplemental savings plans, deferred compensation
plans, Management Incentive Bonus (“MIB”) and short and long-term cash incentive
plans) shall cease, subject to any post-termination benefit rights that
Executive may have under such plans and in accordance with their terms.  For the
avoidance of doubt, Executive shall continue to accrue pension benefits under
L3’s regular and supplemental pension plans through the Retirement Date,
although the timing of any payments made to Executive under any nonqualified
pension or deferred compensation plans shall be determined in accordance with
Section 7 hereof.  In addition, Executive’s participation in L3 health,
disability and life insurance benefit plans shall cease as of the Retirement
Date, subject to any post-termination benefit rights that may exist under such
plans and in accordance with their terms. Executive will receive, under separate
cover, information regarding Executive’s entitlement to benefits under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).





4.
Upon the end of the Transition Period, or on an earlier or later date if so
directed by L3, Executive shall return to L3 all of its property, equipment,
credit cards, electronic devices, employee badges, documents and records,
including materials generated or collected by Executive during the course of
Executive’s employment and including Confidential Information (as defined in
Paragraph 9, below), all of which are the property of L3.





5.
Executive agrees to execute General Releases in the forms attached hereto as
Exhibits A and B which shall release L3 (including any successors and assigns,
subsidiaries, affiliates, related entities,  and their respective officers,
directors, stockholders, employees, benefit plan administrators and trustees, 
attorneys, insurers, representatives, affiliates, collectively, the “Released
Parties”) from any and all claims as set forth therein.





6.
Retirement Benefits.  In consideration for Executive’s execution and
non-revocation of the General Release attached hereto as Exhibit A, and
Executive’s other duties and obligations set forth in this Agreement, and
subject to the approval of L3’s Compensation Committee, L3 agrees to the
following:





a.
L3 agrees to continue Executive’s employment through the Transition Period
ending December 31, 2018, under the terms set forth herein, and L3 will not
separate Executive from employment prior to the end of such period other than
for “Cause” as defined in the agreement governing the restricted stock units
issued to Executive on February 20, 2018 or due to Executive’s breach of the
terms of this Agreement.  During the Transition Period L3 will pay Executive a
base salary at the rate of $265,000 per annum, less applicable withholdings and
deductions.



Page 3 of 21

--------------------------------------------------------------------------------

In consideration for Executive’s execution and non-revocation of the General
Release attached hereto as Exhibit B during the twenty-one (21) day period
ending January 1, 2019, and the other duties and obligations set forth in this
Agreement, including without limitation Executive’s continued service during the
Transition Period and the Special Projects Period, and Executive’s performance
of services during such periods and continued compliance with the terms of this
Agreement, subject to the approval of L3’s Compensation Committee, L3 agrees to
the following:




b.
L3 agrees to continue Executive’s employment during the period from January 1,
2019 through the end of the Special Projects Period and will not separate
Executive from employment prior to the Retirement Date other than for Cause or
due to Executive’s breach of this Agreement.  During the Special Projects Period
L3 will pay Executive a base salary at the rate of $106,000 per annum (prorated
for partial periods, less applicable withholdings and deductions).



For the avoidance of doubt, all of Executive’s outstanding long-term incentive
awards will continue to vest in accordance with their terms for the duration of
Executive’s continued employment through the Retirement Date in accordance with
the terms of this Agreement.  Executive’s contemplated retirement in accordance
with the terms of this Agreement upon the Retirement Date will constitute (i) a
“retirement” within the meaning of Executive’s restricted stock unit agreements,
(ii) a “qualified retirement” within the meaning of Executive’s nonqualified
stock option agreements, and (iii) a “Retirement” that constitutes a “Qualified
Separation” within the meaning of Executive’s performance unit agreements and
cash award agreements.  Any of Executive’s long-term incentive awards which do
not vest prior to his last day of employment with L3 or pursuant to the
preceding sentence will be forfeited in accordance with their terms.  Executive
will not be eligible to receive an MIB award in respect of his service during
fiscal 2018 or 2019, or any grants of long-term incentive awards during fiscal
2019.  Executive acknowledges and agrees that he will not be eligible to receive
severance benefits in connection with his retirement from employment under any
severance plan or arrangement maintained by L3, including, without limitation,
L3’s Executive Severance Plan and L3’s Amended and Restated Change in Control
Severance Plan.


Page 4 of 21

--------------------------------------------------------------------------------


7.
Section 409A.  All payments to Executive that are described in this Agreement
are subject to applicable withholding taxes.  In addition, each payment shall be
designated as a “separate payment” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and will be made subject
to compliance with Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s “separation from service” within the
meaning of Section 409A of the Code (which, for the avoidance of doubt, is
expected to occur upon the end of the Transition Period) Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between Executive and L3 or any of its
affiliates as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
L3 will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service (or the earliest date as is permitted under Section 409A
of the Code), at which point all payments deferred pursuant to this Paragraph 7
shall be paid to Executive in a lump sum, and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner that does not cause such an accelerated or additional tax.  Additionally,
nothing under this Agreement shall be deemed to change the scheduled payment
date(s) of any deferred compensation subject to Section 409A of the Code to the
extent that such a change in payment date would be impermissible under Section
409A of the Code.



Page 5 of 21

--------------------------------------------------------------------------------


8.
No Claims Filed. With the exception of any of claims, complaints or
communications described in Paragraph 9.d. of this Agreement,  Executive
represents that Executive has not instituted any action,  charge, arbitration or
any similar proceeding against L3 or the Released Parties based upon any conduct
up to and including the date of this Agreement, except as otherwise disclosed to
L3 at or prior to the date hereof.





9.
Confidential Information.





a.
As a result of the position which Executive occupied, and the confidence placed
in Executive, Executive was entrusted with and had access to Confidential
Information (defined below), in order for Executive to carry out Executive’s
responsibilities.  Executive acknowledges that any Confidential Information of
L3 derives independent value from not being readily known to or ascertainable by
proper means by others who may obtain value from its disclosure or use. 
Executive agrees that Confidential Information is the sole property of L3 and
Executive agrees that Executive will not use or disclose Confidential
Information or share, communicate or provide access to any Confidential
Information to any other person, except as provided in Paragraph 9.d. below. 
Except as otherwise may be permitted herein, Executive further agrees that any
such use or disclosure will constitute a misappropriation of Confidential
Information of L3 and a violation of this Agreement.



Page 6 of 21

--------------------------------------------------------------------------------


b.
“Confidential Information” means any non-public, confidential or personal
information or materials in any media (including oral, written, electronic or
digital) relating to L3 and its directors, officers, affiliates, or employees,
or relating to L3 or its affiliates’ past, current or future businesses,
activities, finances, personnel, transactions, assets, legal matters and matters
related to L3’s ethics program (including without limitation complaints,
investigations, reports and responses).  Confidential Information includes, but
is not limited to, any trade secrets, formulas, devices, inventions, methods,
techniques or processes, compilations of information, records and specifications
that are owned or licensed by L3 and used in the operation of L3’s business and
any other information of L3 relating to its services and products (offered or to
be offered), research, development, marketing, pricing, clients and prospective
clients, business methods, strategies, business or marketing plans, financial
data, profit plans, know-how, minutes of meetings, notes, instructions,
correspondence, personnel information and capabilities, policies or prospects. 
Confidential Information does not include any information that is or becomes
generally known to the public or industry, other than due to the fault of
Executive.





c.
Confidential Information also includes any legally privileged information of L3,
including without limitation attorney work product, attorney-client
communications and legal strategies.





d.
Notwithstanding anything to the contrary herein or in any L3 compliance policy,
nothing shall prohibit Executive from communicating, cooperating or filing a
complaint with any U.S. federal, state or local enforcement branch, agency or
entity (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
making disclosure relating thereto to any such Governmental Entity, that are
protected under the whistleblower provisions of any such law or regulation
provided that in each case (i) such communications and disclosures are
consistent with applicable law and made in good faith and (ii) the information
subject to such disclosure was not obtained by Executive through a communication
that was subject to the attorney-client privilege, unless such disclosure of
that information would otherwise be permitted by an attorney pursuant to 17 CFR
205.3(d)(2), applicable state attorney conduct rules, or otherwise.  Moreover,
Executive does not need the prior authorization of (or to give prior notice to)
L3 regarding any such communication or disclosure.  With respect to any such
matters that arise out of the alleged violation of  employment discrimination or
other employment laws, Executive agrees that Executive shall not seek or accept
any award, damages, equitable relief, recovery or settlement  from any source or
proceeding pertaining to Executive’s  employment with L3, Executive’s retirement
from employment with L3, or otherwise.



Page 7 of 21

--------------------------------------------------------------------------------


e.
Executive understands and acknowledges that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Executive understands and acknowledges further that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order.





f.
Notwithstanding the foregoing, L3 intends to fully preserve the attorney-client
privilege, work product protection and any other privilege or similar protection
belonging to L3, and nothing contained in this Agreement shall be construed as a
waiver by L3 of its attorney-client privilege or work product protection or any
other privilege or protection belonging to L3.  Executive understands and
acknowledges Executive’s continuing obligation to maintain such privilege,
subject to applicable law.





10.
Agreement Confidentiality.  Subject to Paragraph 9.d. above, neither Executive
nor any of Executive’s representatives, including but not limited to, any
counsel advising or representing Executive, shall publicize or disclose any
information relating to Executive’s employment with L3 or Executive’s retirement
from employment with L3, or the terms of or amounts of payments made pursuant to
this Agreement or related discussions (including, without limitation, the nature
or terms of Executive’s continued employment during the Special Projects
Period), to any person or entity, other than Executive’s spouse, counsel or
accountant, or other advisors who may not disclose or publicize such
information.  The restrictions set forth in this Paragraph 10 related to
disclosure of the terms of this Agreement shall cease to apply following the
date upon which L3 publicly files this Agreement.



Page 8 of 21

--------------------------------------------------------------------------------


11.
Non-Disparagement.  Subject to Paragraph 9.d. above, Executive agrees that
Executive will not, directly or indirectly, communicate with any person or
entity, including, without limitation, any of L3's creditors, customers,
suppliers, officers, licensees, business partners or employees, or any member of
the press or other media, about any aspect of the business, prospects,
operations, or financial condition of L3 or the Released Parties, nor publish or
make any statements critical of L3 or the Released Parties, in each case, which
may in any way, directly or indirectly, adversely affect or otherwise interfere
with or malign the business or reputation of L3 or the Released Parties.





12.
Non-Solicitation of Employees.  Executive agrees that from the date hereof and
continuing for one year following the Retirement Date, Executive shall not,
without the prior written consent of the CEO, directly or indirectly, either as
principal, manager, agent, consultant, officer, stockholder, partner, investor,
lender or employee or in any other capacity, on Executive’s own behalf or on
behalf of any person, firm or company, solicit or offer employment to any person
who is or has been employed by L3 at any time during the one-year period
immediately preceding such solicitation.





13.
Non-Solicitation of Customers or Clients.  Executive shall not, without the
prior written consent of the CEO, directly or indirectly, for one year after the
Retirement Date:





a.
solicit orders for any products or services offered by L3 during the two-year
period prior to the Retirement Date from any customers or clients of L3 with
whom Executive or employees reporting to Executive dealt or obtained
Confidential Information about during the two-year period prior to the
Retirement Date; or





b.
induce or attempt to induce any customer or client of L3 with whom Executive or
employees reporting to Executive dealt or obtained Confidential Information
about during the two-year period prior to the Retirement Date to terminate or
otherwise adversely affect such customer’s or client’s relationship with L3.



Page 9 of 21

--------------------------------------------------------------------------------


14.
Non-Competition.  Executive shall not, without the prior written consent of the
CEO, directly or indirectly and in any capacity, for the period of one year
after the Retirement Date, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, any business or enterprise which
(i) involves the use of Confidential Information pertaining to L3, (ii) is a
competitor of L3 (as determined based on any business operations of L3 which
exist or are planned as of the date of this Agreement), or (iii) is owned or
operated by a competitor of L3, directly or through an affiliated or subsidiary
organization.  This Paragraph is not intended to prohibit the ownership by
Executive of not more than 5 percent of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities and Exchange Act of 1934,
provided that neither Executive nor any group of persons including Executive in
any way, either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes part
in its business, other than exercising rights as a shareholder, or seeks to do
any of the foregoing.





15.
Executive Breach.  Executive agrees that in the event Executive breaches any of
Executive’s obligations under Paragraphs 9, 10, 11, 12, 13 or 14 of this
Agreement, L3 shall have no further obligation to provide any outstanding
payments or benefits pursuant to Paragraph 6, above, and shall be entitled to
recover all amounts paid pursuant to Paragraph 6 and to obtain all other
remedies (including but not limited to injunctive relief) provided by law or
equity; provided, however, that Executive’s obligations under the Agreement
shall remain in full force and effect.



Page 10 of 21

--------------------------------------------------------------------------------


16.
Jurisdiction.  Executive agrees that if Executive violates this Agreement and
particularly the provisions of Paragraphs 9, 10, 11, 12, 13 or 14, L3 will
suffer irreparable harm.  Executive therefore agrees that in the event of any
action arising under or related to this Agreement, including but not limited to
enforcement of this Agreement by means of a temporary injunction and/or other
appropriate equitable relief, Executive consents to the jurisdiction of any
state or federal court sitting in New York, New York and Executive waives, and
agrees not to assert, as a defense in any such action or proceeding, that
Executive was not subject thereto or that venue is improper for lack of
residence, inconvenient forum or otherwise inappropriate. Executive agrees that
service of process may be made upon Executive by certified mail at Executive’s
address last known to L3.  Executive further agrees that, in the event the court
grants temporary or permanent injunctive or legal relief in favor of L3,
Executive will also be liable for all costs incurred in connection therewith,
including L3’s reasonable attorney’s fees. The Parties waive their right to a
jury trial in all proceedings arising under this Agreement.





17.
Reasonable Assistance.  Executive agrees to cooperate with L3 in assisting with
the transition of business matters of L3, including ongoing or completed
transactions, which Executive was involved in or had obtained knowledge of as an
employee of L3.  Executive further agrees to cooperate with any internal L3
investigations or investigations by any law enforcement or Governmental Entity
and in any litigation arising from or related to Executive’s former employment
at L3.  Such cooperation shall include attending meetings as reasonably needed
with company or government officials, and if involved in litigation or other
proceedings, trial and deposition or other appearances, and providing truthful
testimony.   L3 shall reimburse Executive for any reasonably out-of-pocket
expenses incurred in connection with such cooperation, subject to the terms of
L3’s standard expense reimbursement policies.





18.
No Further Obligations.  Executive understands and agrees that L3’s obligations
set forth in this Agreement, which Executive is not otherwise entitled to, are
in lieu of any and all other amounts to which Executive might be, is now, or may
become entitled to receive from L3 or any Released Parties upon any claim
whatsoever and, without limiting the generality of the foregoing, Executive
expressly waives any claim to employment or reinstatement to employment, payment
for salary, wages, back pay, front pay, interest, bonuses (whether pursuant to
L3’s MIB bonus plan or otherwise), contributions to or vesting in any employee
benefit plans, profit sharing and/or equity generally, damages, accrued
vacation, accrued sick leave, medical benefits, life insurance benefits,
overtime, severance pay and attorneys’ fees or costs, except for those expressly
provided for in this Agreement and except for post-employment rights, if any,
that Executive may be entitled to under any of L3’s insurance policies or
benefit plans and in accordance with their terms.



Page 11 of 21

--------------------------------------------------------------------------------


19.
References.  Following the Retirement Date, L3 agrees that, upon an inquiry from
a prospective employer for Executive, it will provide a reference of employment
regarding Executive which shall include the dates of Executive’s employment with
L3 and Executive’s last position held.





20.
ADEA Release.  Executive acknowledges that Executive is waiving and releasing
any rights Executive may have under the Age Discrimination in Employment Act
(“ADEA”) and that this waiver and release is knowing and voluntary.  Executive
acknowledges that the consideration given for this Agreement is in addition to
anything of value to which Executive is already entitled.  Executive further
acknowledges that Executive has been advised by this writing that: (i) Executive
should consult with an attorney prior to executing this Agreement; (ii)
Executive has up to twenty-one (21) days from the date hereof to consider this
Agreement and the General Release attached as Exhibit A (the “Exhibit A
Release”), and Executive will have the twenty-one (21) day period ending on
January 1, 2019 within which to consider the General Release attached as Exhibit
B (the “Exhibit B Release”), although Executive may, at Executive’s discretion,
sign and return the appropriate release at any time within such applicable
twenty-one (21) day period, in which case Executive waives all rights to the
balance of the applicable review period; (iii) Executive has seven (7) days
following Executive’s execution of this Agreement and the Exhibit A Release to
revoke the Agreement and the Exhibit A Release, and Executive has seven (7) days
following Executive’s execution of the Exhibit B Release to revoke the Exhibit B
Release (each such period, a “Revocation Period”); (iv) this Agreement, and the
ADEA waiver pursuant to the Exhibit A Release, shall not be effective until the
Revocation Period with respect to the Exhibit A Release has expired; (v) L3’s
obligations under Paragraphs 6.d. through 6.e. of this Agreement, and the ADEA
waiver pursuant to the Exhibit B Release, shall not be effective until the
Revocation Period with respect to the Exhibit B Release has expired; and (vi)
nothing in this Agreement prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.  Executive agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original 21-day consideration period provided in this
paragraph.  Executive acknowledges that if Executive has not returned the signed
Agreement and the applicable signed General Release within the time permitted,
then the offer of payments and benefits set forth herein will expire by its own
terms at such time. Executive also recognizes that revocation of this Agreement
and/or either General Release must be in writing and must be delivered to L3’s
Senior Vice President and Chief Human Resources Officer (the “CHRO”), by
certified mail or courier service (signature of receipt required).



Page 12 of 21

--------------------------------------------------------------------------------


21.
Effective Date.  This Agreement shall not become effective until the eighth
(8th) day following the date on which Executive signs this Agreement and the
Exhibit A Release (the “Effective Date”), provided Executive has not revoked the
Agreement and Exhibit A Release, and Executive acknowledges that no payments or
benefits shall be due, owing or paid by or on behalf of L3 unless and until this
Agreement and the Exhibit A Release become effective.





22.
Miscellaneous.  L3 represents that the officer signing this Agreement has the
authority to bind each of the entities on whose behalf Executive is signing to
the provisions of this Agreement.  This Agreement shall be binding upon and
inure to the benefit of L3’s successors and assigns, including any merged or
successor entities.  By entering into this Agreement, neither L3 nor Executive
admits, and specifically denies, any liability, wrongdoing or violation of any
law, statute, regulation or policy, and it is expressly understood and agreed
that this Agreement is being entered into solely for the purpose of amicably
resolving all matters in controversy of any kind whatsoever concerning
Executive’s employment and retirement from that employment.





23.
Complete Agreement.  Executive acknowledges that, except as expressly set forth
herein, this Agreement constitutes the entire agreement between Executive and L3
concerning Executive’s employment and Executive’s retirement, and supersedes all
prior and contemporaneous oral and written agreements, understandings and
representations, including any oral promises made by anyone at L3.  This
Agreement may not be modified or changed except by written instrument executed
by both Parties.



Page 13 of 21

--------------------------------------------------------------------------------


24.
Choice of Law; Severability.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
conflict of law principles.  If any provision in this Agreement is held by a
court of competent authority to be invalid or unenforceable for any reason, the
remaining provisions shall be construed as if the invalid or unenforceable
provision had not been included.  In the event that any provision of this
Agreement is found by a court of competent authority to be more restrictive than
permitted by applicable law, such provision shall be limited to the extent
permitted by law.



Dated: August 9, 2018
/s/ Mark R. Von Schwarz
 
Mark R. Von Schwarz



Dated: August 13, 2018
L3 Technologies, Inc.
       
By:
/s/ Melanie Heitkamp

 
Name:
Melanie Heitkamp
 
Title:
Senior Vice President and Chief Human Resources Officer



Page 14 of 21

--------------------------------------------------------------------------------

EXHIBIT A


GENERAL RELEASE


L3 Technologies, Inc. (hereinafter, “L3”) and Mark R. Von Schwarz (hereinafter
“Executive” or the “Releasor”) have entered into a confidential Retirement
Agreement (the “Agreement”) dated as of August 1, 2018 concerning the terms and
conditions of Executive’s employment and retirement from employment.  Executive
has agreed to execute this General Release.  This General Release and the
Agreement shall be considered together as one document.


In consideration for Executive’s signing (and not revoking during the Revocation
Period provided for in the Agreement) this General Release, L3 will provide
Executive with the payments and other benefits and obligations described in the
Agreement on the terms set forth therein.  These benefits are available to
Executive only as consideration for timely signing (and not revoking) the
Agreement and General Release.


Executive, for and in consideration of the payments and other obligations
contained in Paragraph 6.a. of the Agreement, and for other good and valuable
consideration, hereby releases, waives and forever discharges, and by this
General Release does release, waive and forever discharge, L3, including any
successors and assigns, subsidiaries, affiliates, related entities, and their
respective officers, directors, stockholders, employees, benefit plan
administrators and trustees, agents, attorneys, insurers, representatives,
affiliates, successors and assigns (collectively, the “Released Parties”) of and
from any and all claims, debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits or causes whatsoever,
whether known or unknown, of every kind and nature whatsoever, which may
heretofore have existed or which may now exist, arising from Executive’s
employment with L3, Executive’s retirement from that employment or otherwise,
which Executive ever had or now has upon or by reason of any matter, cause or
thing, up to and including the day on which Executive signs this General
Release.  Executive agrees that this General Release constitutes a full,
complete and knowing waiver and release of all such claims, whether arising
under common law, policy, contract (whether oral or written, express or
implied), tort law or any other local, state or federal law, regulation or
ordinance.   Such released claims include, but are not limited to, all claims or
causes of action for discrimination, defamation, libel, personal injury or
property damage claims, as well as those arising under the Fair Labor Standards
Act, the Employee Retirement  Income Security Act of 1974, Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, Sections 1981
through 1988 of Title 42 of the United States Code, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, the Occupational Safety and Health Act of 1970, the New York Human
Rights Law, the New York Executive Law, the Administrative Code of the City of
New York, the New York Labor Law, the Texas Commission on Human Rights Act/Texas
Employment Discrimination Law, the Texas Disabilities Discrimination Law, the
Texas Labor Code, the Texas whistleblower protection statute, the Texas Minimum
Wage Act, the Texas wage payment law, the Dallas Human Rights Ordinance, the
Houston Anti-Discrimination Ordinance, and all other federal, state and local
laws (including the common law) of any type or description relating to
employment matters, arising out of or derivative from Executive’s employment
with L3, Executive’s retirement from employment with L3 or otherwise.


Page 15 of 21

--------------------------------------------------------------------------------

This release of claims includes, but is not limited to, Executive’s waiver and
release of any right or claim that Executive may have or assert to compensation,
wages, overtime, back pay, reinstatement or re-employment, profit sharing and/or
equity generally, bonuses, benefits of any kind or any nature arising or
derivative from Executive’s employment with L3, Executive’s retirement from
employment with L3, or otherwise, including but not limited to those arising in
tort, contract or any statute.  This General Release is not intended to affect
Executive’s rights, if any, to post-termination benefits to which Executive may
be entitled under L3 benefit plans and in accordance with their terms,
Executive’s rights under the Agreement, or claims that cannot be waived as a
matter of law.


By signing this Agreement and General Release, Executive acknowledges that
Executive has relied entirely upon Executive’s own judgment, and that Executive
has had the opportunity to consult with legal, financial and other personal
advisors of Executive’s own choosing in assessing whether to execute this
Agreement and General Release.  Executive represents and warrants that no
representation, statement, promise, inducement, threat or suggestion has been
made by L3 or any other Released Parties to influence Executive to sign this
Agreement and General Release except such statements as are expressly set forth
herein.  Executive understands that by signing this Agreement and General
Release, Executive is releasing L3 of all claims against it.  Executive has read
this Agreement and General Release and understands its terms, Executive has been
given a reasonable period of time to consider its terms and effect and to ask
any questions Executive may have, and Executive voluntarily agrees to the terms
of this Agreement and General Release.


Page 16 of 21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the RELEASOR has hereunto set the RELEASOR’s hand and seal
the       day of               , 2018.



        Mark R. Von Schwarz  



STATE OF

)
   
:  ss.:
 
COUNTY OF

)
 



On                  , 2018, before me personally came Mark R. Von Schwarz, to me
known and known to me to be the individual described herein, and who executed
the foregoing General Release, and duly acknowledged to me that Executive
executed the same.



        Notary Public        
   



Page 17 of 21

--------------------------------------------------------------------------------

EXHIBIT B


GENERAL RELEASE


L3 Technologies, Inc. (hereinafter, “L3”) and Mark R. Von Schwarz (hereinafter
“Executive” or the “Releasor”) have entered into a confidential Retirement
Agreement (the “Agreement”) dated as of August 1, 2018 concerning the terms and
conditions of Executive’s employment and retirement from employment.  Executive
has agreed to execute this General Release.  This General Release and the
Agreement shall be considered together as one document.


In consideration for Executive’s signing (and not revoking during the Revocation
Period provided for below) this General Release, L3 will provide Executive with
the payments and other benefits and obligations described in the Agreement on
the terms set forth therein.  These benefits are available to Executive only as
consideration for timely signing (and not revoking) this General Release.


Executive, for and in consideration of the payments and other obligations
contained in Paragraph 6.b. of the Agreement, and for other good and valuable
consideration, hereby releases, waives and forever discharges, and by this
General Release does release, waive and forever discharge, L3, including any
successors and assigns, subsidiaries, affiliates, related entities,  and their
respective officers, directors, stockholders, employees, benefit plan
administrators and trustees, agents, attorneys, insurers, representatives,
affiliates, successors and assigns (collectively, the “Released Parties”) of and
from any and all claims, debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits or causes whatsoever,
whether known or unknown, of every kind and nature whatsoever, which may
heretofore have existed or which may now exist, arising from Executive’s
employment with L3, Executive’s retirement from that employment or otherwise,
which Executive ever had or now has upon or by reason of any matter, cause or
thing, up to and including the day on which Executive signs this General
Release.  Executive agrees that this General Release constitutes a full,
complete and knowing waiver and release of all such claims, whether arising
under common law, policy, contract (whether oral or written, express or
implied), tort law or any other local, state or federal law, regulation or
ordinance.   Such released claims include, but are not limited to, all claims or
causes of action for discrimination, defamation, libel, personal injury or
property damage claims, as well as those arising under the Fair Labor Standards
Act, the Employee Retirement  Income Security Act of 1974, Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, Sections 1981
through 1988 of Title 42 of the United States Code, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, the Occupational Safety and Health Act of 1970, the New York Human
Rights Law, the New York Executive Law, the Administrative Code of the City of
New York, the New York Labor Law, the Texas Commission on Human Rights Act/Texas
Employment Discrimination Law, the Texas Disabilities Discrimination Law, the
Texas Labor Code, the Texas whistleblower protection statute, the Texas Minimum
Wage Act, the Texas wage payment law, the Dallas Human Rights Ordinance, the
Houston Anti-Discrimination Ordinance, and all other federal, state and local
laws (including the common law) of any type or description relating to
employment matters, arising out of or derivative from Executive’s employment
with L3, Executive’s retirement from employment with L3 or otherwise.


Page 18 of 21

--------------------------------------------------------------------------------

This release of claims includes, but is not limited to, Executive’s waiver and
release of any right or claim that Executive may have or assert to compensation,
wages, overtime, back pay, reinstatement or re-employment, profit sharing and/or
equity generally, bonuses, benefits of any kind or any nature arising or
derivative from Executive’s employment with L3, Executive’s retirement from
employment with L3, or otherwise, including but not limited to those arising in
tort, contract or any statute.  This General Release is not intended to affect
Executive’s rights, if any, to post-termination benefits to which Executive may
be entitled under L3 benefit plans and in accordance with their terms,
Executive’s rights under the Agreement, or claims that cannot be waived as a
matter of law.


Executive acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act (“ADEA”) and
that this waiver and release is knowing and voluntary.  Executive acknowledges
that the consideration given for this General Release is in addition to anything
of value to which Executive is already entitled.  Executive further acknowledges
that Executive has been advised by this writing that: (i) Executive should
consult with an attorney prior to executing this General Release; (ii) Executive
has the twenty-one (21) day period ending on January 1, 2019 within which to
consider this General Release, although Executive may, at Executive’s
discretion, sign and return the General Release at any time within such
twenty-one (21) day period, in which case Executive waives all rights to the
balance of this twenty-one (21) day review period; (iii) Executive has seven (7)
days following Executive’s execution of this General Release to revoke this
General Release (the “Revocation Period”); (iv) this General Release, including
the ADEA waiver, shall not be effective until the Revocation Period has expired;
and (v) nothing in the Agreement or the General Release prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.  Executive acknowledges that if Executive has not returned the
signed General Release within the time permitted, then the offer of payments and
benefits set forth in Paragraph 6.b. of the Agreement will expire by its own
terms at such time.  Executive also recognizes that revocation of this General
Release must be in writing and must be delivered to the CHRO, by certified mail
or courier service (signature of receipt required).


Page 19 of 21

--------------------------------------------------------------------------------

This General Release shall not become effective until the eighth (8th) day
following the date on which Executive signs this General Release (the “Exhibit B
Effective Date”), provided Executive has not revoked this General Release, and
Executive acknowledges that no payments or benefits under Paragraph 6.b. of the
Agreement shall be due, owing or paid by or on behalf of L3 unless and until
this General Release becomes effective.


With the exception of any of the claims, complaints or communications described
in Paragraph 9.d. of the Agreement, Executive represents and warrants that
Executive has not instituted any action, complaint, charge, arbitration or any
similar proceeding against L3 or the Released Parties based upon any conduct up
to and including the date of this General Release.  Executive further represents
and warrants that Executive has complied and will continue to comply with the
terms of the Agreement, including but not limited to Paragraphs 9 through 14
thereof, and also that Executive has returned to L3 all of its property,
equipment, credit cards, documents and records, including materials generated or
collected by Executive during the course of Executive’s employment and including
Confidential Information, all of which are the property of L3.


By signing this General Release, Executive acknowledges that Executive has
relied entirely upon Executive’s own judgment, and that Executive has had the
opportunity to consult with legal, financial and other personal advisors of
Executive’s own choosing in assessing whether to execute this General Release. 
Executive represents and warrants that no representation, statement, promise,
inducement, threat or suggestion has been made by L3 or any other Released
Parties to influence Executive to sign this General Release except such
statements as are expressly set forth herein.  Executive understands that by
signing this General Release, Executive is releasing L3 of all claims against
it.  Executive has read this General Release and understands its terms,
Executive has been given a reasonable period of time to consider its terms and
effect and to ask any questions Executive may have, and Executive voluntarily
agrees to the terms of this General Release.


Page 20 of 21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the RELEASOR has hereunto set the RELEASOR’s hand and seal
the       day of                , 2018.



 


   
Mark R. Von Schwarz
 





STATE OF

)
   
:  ss.:
 
COUNTY OF

)
 



On                  , 2018, before me personally came Mark R. Von Schwarz, to me
known and known to me to be the individual described herein, and who executed
the foregoing General Release, and duly acknowledged to me that Executive
executed the same.



 


   
Notary Public
 





Page 21 of 21

--------------------------------------------------------------------------------